Citation Nr: 1114309	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-08 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a low back disorder has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1966 to August 1967 and from October 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 Regional Office (RO) in St. Paul, Minnesota rating decision, which declined to reopen the Veteran's claim for service connection for a low back disorder due to the absence of new and material evidence.

By a June 2010 determination, the Board denied the matter on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Order, the Court vacated the June 2010 decision of the Board and remanded the matter for readjudication.  This issue is now before the Board once again for further consideration.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1991 rating decision declined to reopen the Veteran's claim for service connection for a low back disability, finding that no new and material evidence had been submitted; the Veteran initiated an appeal of the rating action, a statement of the case was issued in May 1992, and a timely substantive appeal filed in December 1992; however, in a subsequent August 1993 statement the Veteran withdrew his appeal to the Board. 

2.  An unappealed June 1993 rating decision declined to reopen the Veteran's claim for service connection for a low back disability, finding that no new and material evidence had been submitted.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision that denied the claim for entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the June 1993 rating decision is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below.  
 
New and Material Evidence

As will be discussed in greater detail below, the evidence indicates that the Veteran sustained a low back injury in approximately January or February 1969, between his first and second periods of military service.  The Veteran essentially contends that the resulting low back disorder was permanently aggravated during his second period of military service.  Specifically, the Veteran contends that he was recalled to service before his back had fully healed, that he was not permitted to use a cane, and that he was required to carry large bags of potatoes and unload food from trucks, which caused increased pain in his low back.  In addition, the Veteran has asserted that while removing file cabinets and other items from a building scheduled for demolition he fell through rotten planking on a cat walk between the first and second floors of the building and hurt himself when hitting the ground.  The Veteran asserted that this incident occurred about two weeks prior to his second discharge from service.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2010).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2010).

As noted above, the Veteran appealed an October 1991 rating decision that declined to reopen his claim of entitlement to service connection for a low back disorder, finding that the Veteran had not submitted any new and material evidence.  A statement of the case was issued in May 1992 and the Veteran submitted a timely substantive appeal.  The Veteran subsequently withdrew his appeal in a December 1992 statement.  

The above notwithstanding, in a June 1993 rating decision the RO declined to reopen his claim of entitlement to service connection for a low back disorder, finding that the Veteran had not submitted any new and material evidence.  The Veteran did not file a timely notice of disagreement or otherwise indicate a desire to appeal the decision to the Board.  As no correspondence was received from the Veteran within the appeal period perfecting his appeal with respect to the issue of entitlement to service connection for a low back disorder, therefore, the June 1993 rating decision is final.  See 38 C.F.R. §§ 20.302, 20.1103 (2010).

As a result, a claim of service connection for a low back disability may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

At the time of the June 1993 decision, the record included service treatment records showing that the Veteran was released from service in August 1967 due to family hardship.  In approximately January 1969 the Veteran was injured in a fall while working on a construction site.  The Veteran was recalled to service in September 1971, but immediately began to complain of back problems.  Approximately one week after reentry the Veteran was given a physical profile based on his back problems, which included no stooping, crawling, running, jumping, or prolonged standing, marching, or sitting.  In October 1971, a medical board proceeding found that the Veteran's pre-existing low back disorder rendered him medically unfit for further military service.  The board found that the Veteran's low back disorder had not been aggravated by his active duty service.  Based on the medical board findings, the Veteran was subsequently released from duty.       

Prior to the June 1993 rating decision, the claims file also included VA and private treatment records showing treatment for low back problems, including multiple surgeries.  The Veteran also had ongoing inpatient and outpatient treatment for drug and alcohol abuse that the Veteran asserted was self-treatment for his back pain.  

The claims file also included a statement in the Veteran's December 1992 substantive appeal, referenced above, that for his second period of service he was arrested and inducted into service and at that time he was taken from a hospital bed in his own home and not allowed to use a cane.  The Veteran claimed that his second period of service "aggravated and agitated my pre-existing condition."  

Potentially relevant evidence received since the June 1993 rating decision includes records from the Social Security Administration (SSA), VA outpatient records, and multiple statements from the Veteran, his brother, and his representative.  

Again, the Veteran claims he aggravated a preexisting low back disability during his second period of military service.  For evidence to be new and material in this matter, it would have to tend to show that the Veteran aggravated a preexisting low back disability during his second period of service.  The Board finds the evidence received since the June 1993 rating decision does.

During the Veteran's initial claim for entitlement to service connection, he asserted that his preexisting low back disability was aggravated by his second period of military service.  In a December 2006 statement, however, the Veteran provided a specific incident that he claimed aggravated his low back disability.  Specifically, the Veteran indicated that he had fallen through a catwalk at Ft. Leonard Wood, for which he was hospitalized and later discharged from the military.  In a March 2008 statement, the Veteran also discussed falling from a catwalk, as well as having to carry large sacks of potatoes and unloading material from trucks.

The Veteran is competent to report symptoms such as pain in the low back.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Pursuant to the Court's recent holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the statements of the Veteran regarding increased back pain due to carrying sacks of potatoes, unloading trucks, and falling from a catwalk, at the very least, raise a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for a low back disability on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disability is reopened; the appeal is granted to this extent only.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits can be reached for the issue of entitlement to service connection for a low back disability.

VA has an obligation to associate all relevant records with the claims file of a veteran, and a heightened duty when it comes to obtaining records in the possession of another Federal Agency.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Furthermore, where there is actual notice to VA that the Veteran is or was receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010); see also Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  In this case, the evidence of record indicates that the Veteran was in receipt of disability benefits from SSA for some period until at least January 1996.  The information of record indicates that the benefits were due to the Veteran's low back disability.  While there are some records from SSA associated with the claims file, it is unclear whether all such records have been associated.  As such, a remand is required to afford the RO/AMC the opportunity to seek these records.

In addition, the Board notes that the Veteran has undergone multiple operations on his low back at VA facilities.  However, the Board notes that information from only the last operation, in September 1989, has been associated with the claims file.  The evidence indicates that the Veteran also underwent surgery in 1973, 1988, and February 1989, as well as other treatment for his low back.  The RO/AMC should take attempt to obtain VA treatment record prior to September 1989.  

The RO/AMC also should take the opportunity to obtain and associate with the claims file VA treatment records from December 2006 to the present.

Finally, the Board notes that the duty to assist required under the VCAA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is competent lay evidence from the Veteran indicates that his preexisting low back disability may have been aggravated by his second period of military service.  As such, the Board finds that a VA examination for the Veteran's current low back disability is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and hospitalization records for the Veteran's condition from all applicable VA medical facilities from November 1971 through September 1989 and from December 2006 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the claims file.  If these records are unavailable, this should be noted and explained in the claims file.

3.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA examination for his low back disability.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Following a review of the relevant evidence in the claims file, obtaining a complete history from the Veteran, clinical evaluation, and any tests that are deemed necessary, the examiner is asked to provide an opinion on the following:

a.  As to any preexisting low back disability, did such disability permanently increase in severity during either of the Veteran's periods of service?  If such an increase occurred, was it due to the natural progress of the disease or, if not, due to aggravation of the disorder by service? 

b.  As to any current low back disability identified on examination, is it at least as likely as not that such disability began during service or is otherwise linked to any incident of service?

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided. 

4.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


